Citation Nr: 0840235	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-32 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
October 1993.  He died in September 2006.  The appellant is 
the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.

In May 2008, the appellant appeared and testified before the 
undersigned Veterans Law Judge at a Travel Board hearing held 
at the Providence RO.  The hearing transcript is associated 
with the claims folder.

In July 2008, the Board made arrangements to have the 
appellant's case reviewed by a Veterans Health Administration 
(VHA) psychiatrist.  The report obtained, dated October 2008, 
was provided to the appellant with an opportunity to present 
further evidence and/or argument in support of her claim.  In 
November 2008, the appellant declined the offer to submit 
additional evidence and/or argument in support of her claim, 
and waived RO consideration of the VHA report in the first 
instance.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a) (2).



FINDINGS OF FACT

1.  The veteran died on September [redacted], 2006, with the immediate 
and sole cause of his death listed as acute opiate 
(Oxycodone) intoxication.

2.  At the time of his death, the veteran had a combined 60 
percent rating for service-connected disabilities with post-
traumatic stress disorder (PTSD) rated as 50 percent 
disabling; toxoplasmosis of the right eye rated as 10 percent 
disabling; hemorrhoids rated as noncompensable; and residuals 
of left inguinal hernia repair rated as noncompensable.

3.  The veteran had a primary substance abuse disorder, 
unrelated to his PTSD, which led to the cause of his death.

4.  The veteran's service-connected disabilities did not 
cause or contribute substantially or materially to the cause 
of his death, and there is no competent evidence of a nexus 
between the cause of the veteran's death and his active 
service and/or service-connected disability.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  Id.  A service-connected disorder is one 
that was incurred in or aggravated by active service.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  Service-
connected disability is deemed to have been the principal 
cause of death when it, singly or jointly with another 
disorder, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether a service-connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  
38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

The basic wartime and peacetime service connection 
entitlement statutes are set forth in 38 U.S.C.A. §§ 1110 and 
1131.  For ease of reference, the Board will refer to 
38 U.S.C.A. § 1110 as both entitlement statutes have equal 
application and results on the facts of this case.  Section 
1110 reads as follows:

For disability resulting from personal injury 
suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the 
active military, naval, or air service, during a 
period of war, the United States will pay to any 
veteran thus disabled and who was discharged or 
released under conditions other than dishonorable 
from the period of service in which said injury or 
disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided 
in this subchapter, but no compensation shall be 
paid if the disability is a result of the 
veteran's own willful misconduct or abuse of 
alcohol or drugs.

The language of this statute which states "no compensation 
shall be paid if the disability is a result of the veteran's 
.. abuse of alcohol or drugs..." arises from an amendment to 
38 U.S.C.A. § 1110 by the Omnibus Budget and Reconciliation 
Act of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 
1388-351 (1990) (OBRA).  See H.R. CONF. REP. NO. 964, 101st 
Cong., 2nd Sess. 1997 (1990), reprinted in 1990 U.S.C.C.A.N. 
2374, 2702.  This amendment applies to claims filed after 
October 31, 1990, as in this case.  See OBRA, § 8052(b).

The regulatory provisions of 38 C.F.R. § 3.301 address line 
of duty and misconduct determinations.  Under 38 C.F.R. 
§ 3.301(a), direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, the result of his or her abuse of alcohol 
or drugs.  See also 38 C.F.R. § 3.1(m).

The provisions of 38 C.F.R. § 3.301(d), which specifically 
address line of duty determinations with respect to abuse of 
alcohol or drugs, state as follows:

Line of duty; abuse of alcohol or drugs.  An 
injury or disease incurred during active 
military, naval, or air service shall not be 
deemed to have been incurred in line of duty 
if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on 
whose service benefits are claimed.  For the 
purpose of this paragraph, alcohol abuse means 
the use of alcoholic beverages over time, or 
such excessive use at any one time, sufficient 
to cause disability to or death of the user; 
drug abuse means the use of illegal drugs 
(including prescription drugs that are 
illegally or illicitly obtained), the 
intentional use of prescription or non-
prescription drugs for a purpose other than 
the medically intended use, or the use of 
substances other than alcohol to enjoy their 
intoxicating effects.

The controlling precedential authority makes clear that 
direct service connection may not be granted for a disability 
that arises from a veteran's abuse of alcohol or drugs.  
Allen (William F.) v. Principi, 237, F.3d. 1368 (Fed. Cir. 
2001).  The Allen Court interpreted 38 U.S.C.A. § 1110 as 
precluding service connection for disability that results 
from primary alcohol abuse, which the Allen Court defined as 
"arising during service from voluntary and willful drinking 
to excess."  Id. at 1376.  In conjunction with 38 U.S.C.A. 
§ 105, the Allen Court concluded that Congress expressed a 
clear intent to preclude service connection for a primary 
alcohol abuse disability, and that primary abuse alcohol 
disability is included within section 105(a)'s and 1110's 
"express exclusion from compensation."  Id.

The Allen Court further held that section 1110 allows for 
alcohol abuse disability under one circumstance, when such 
disability arises "secondarily from or as evidence of the 
increased severity of a non-willful misconduct, service-
connected disorder."  Id. at 1378.  The Allen Court reasoned 
that a secondary alcohol abuse disability "results from" a 
line of duty disease or disability rather than as a result of 
abuse of alcohol or drugs itself.  Id.  1377-78.  

In other words, the Allen Court determined that the language 
of section 1110 reflected a Congressional intent that the 
cause of the alcohol-related disability determined whether 
the alcohol-related disability may be compensated under the 
statute, and that there were two mutually exclusive 
categories of causation: Either the alcohol-related 
disability is due to voluntary abuse of alcohol and therefore 
noncompensable or it is due to a service-connected condition 
in which case the alcohol abuse is involuntary and the 
disability is compensable.  Id. at 1376-77.

The Board notes that the Allen principles relating to alcohol 
abuse disabilities are equally applicable to drug abuse 
disabilities.

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

For the reasons specified below, the Board finds no prejudice 
to the appellant in evaluating the aspect of her claim 
involving secondary service connection under either the old 
or new criteria, which came in effect in October 2006 to 
address the Allen decision.  The Board has reviewed this case 
under both Allen and the old and new criteria.  See 
generally, Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  

The veteran served on active duty from October 1989 to 
October 1993 as a medical field service technician.  He was 
awarded the Combat Action Ribbon related to his service in 
the Persian Gulf War.  The veteran's service to this country 
is not in dispute.  

The veteran died in September 2006 with his death certificate 
identifying the sole cause of his death as acute opiate 
(oxycodone) intoxication.  The injury was described as 
substance abuse, and the manner of death was identified as 
accidental.

At the time of his death, the veteran was service connected 
for PTSD, rated as 50 percent disabling; toxoplasmosis of the 
right eye, rated as 10 percent disabling; hemorrhoids, rated 
as noncompensable; and residuals of left inguinal hernia 
repair, rated as noncompensable.  He had a combined 60 
percent rating for service-connected disabilities.

Historically, an April 2004 VA compensation and pension 
examination first established a diagnosis of PTSD.  In 
pertinent part, the veteran endorsed symptoms of poor sleep 
with occasional nightmares, feelings of being pressured and 
overwhelmed, drinking alcohol 3 to 4 times per week (between 
1 to 6 beers on each occasion), few social relations outside 
the home, persistent recollections of distressing events, 
feelings of detachment and estrangement, avoidance behavior, 
hypervigilance, nervousness, irritability, and exaggerated 
startle response.  He denied a history of substance abuse and 
suicidal ideation.  The examiner deemed the veteran's PTSD 
symptomatology as mild in degree.

In August 2005, the veteran submitted himself for treatment 
at the Gosnold Intensive Outpatient Treatment Program.  He 
had been taking Percocet and Oxycontin for several years and 
abusing alcohol.  He reported a 10-year history of drinking 
and taking pills, and was becoming increasingly anxious that 
his substance abuse was going to destroy his life.  He 
further reported trouble sleeping over the last 6-months due 
to PTSD.

In February 2006, the veteran filed a claim for an increased 
rating for PTSD, stating that his mental state was "bad."

A March 2006 VA clinical record first reflected the veteran's 
report of passive suicidal ideations "but no intent 'because 
I have kids', said has had risk taking behavior like speeding 
with car, taking boat out in a storm, drinking problems."  
He was described as having a high level of anxiety with 
accompanying panic attacks.  He was given assessments of 
PTSD, dysthymia, anxiety and panic attacks.  The examiner 
found no evidence of suicidal ideations, and assigned a 
Global Assessment of Functioning (GAF) Score of 40.  The 
veteran agreed to start medications for anxiety, panic and 
depression.

A subsequent VA compensation and pension examination in March 
2006 included the veteran's report of last being employed as 
a nurse in May 2005, leaving because of an inability to get 
along with the staff and vague allusions to patient 
complaints.  He referred to current events in Iraq, as shown 
on television, as constantly exposing him to war and death.  
He expressed feelings of worthlessness and hopelessness 
reporting that he would kill himself if it wasn't for his 
kids.  He described himself as overly aggressive and overly 
sensitive.  The examiner provided diagnoses of PTSD, panic 
disorder without agoraphobia, moderate major depressive 
disorder, alcohol dependence and marijuana abuse in early 
remission.  The examiner summarized the findings as follows:

With respect to the question posed by VARO, the 
veteran endorsed symptoms consistent with a 
diagnosis of PTSD for which is already service-
connected.  It is important to note that he had 
chosen not to seek a treatment for this disorder 
up until this month.  He also has a panic disorder 
and major depression.  While it is impossible to 
definitely delineate these specific contributions 
of the symptoms of the veteran's other mental 
disorders, they are expected to clearly exacerbate 
his PTSD.  He is actively abusing alcohol, which 
more likely than not exacerbates both his 
depression and panic attacks.  He also has chosen 
not to take the medication prescribed for his 
anxiety and panic attacks.  The veteran's PTSD 
symptoms have a minimal to moderate negative 
impact on his ability to obtain and maintain 
physical or sedentary employment and cause 
significant interference with his social 
functioning.

In a March 2006 statement, the veteran described psychiatric 
symptoms of depression, increased anxiety, bad dreams with no 
sleep, and violence.

In an April 2006 statement, the veteran's spouse described 
her husband's symptoms of anger, depression and 
sleeplessness.  She described him as being in a constant 
state of panic with an inability to think clearly.  She also 
stated:

I am making sure he is taking his medications now 
and hopefully it will help because he has made 
references before on taking his own life.

In an April 2006 statement, the veteran described his mental 
state as follows:

I am writing this to explain how my life is hell on 
earth.  I feel death would be better for me most 
days.  The depression and anxiety that I feel takes 
me deeper & deeper.  Possibly to the point of no 
return.  My family says they can't handle my mental 
issues any longer.  My isolation and depression 
comes to me to stay inside & talk to no one.  I 
often cry out for no reason.  I am now unable to 
establish or maintain social or working 
relationships, or hold a job.

In pertinent part, an April 2006 VA clinical record included 
the veteran's report of self-medicating his symptoms with 
alcohol (ETOH).

In May 2007, the veteran's surviving spouse submitted 
emergency room treatment records in 2005 and 2006 which she 
believes reflects an effort on the part of the veteran to 
obtain prescriptive pain medications.

In light of the veteran's reports of suicidal ideations with 
conscientious risk taking, panic attacks and claims of 
substance usage as a means of self-medication, the Board made 
arrangements to have the appellant's case reviewed by a VHA 
psychiatrist in order to give the appellant's case the 
greatest possible consideration.  

The Board requested the VHA physician to address the question 
as to whether it is at least as likely as not (probability of 
50% or greater) that the veteran's PTSD caused or contributed 
substantially or materially to the cause of his death.

In a November 2007 report, a VHA psychiatrist provided the 
following opinion:

I have been asked to provide a medical opinion as 
to whether "it is at least as likely as not 
(probability of 50% or greater) that the 
veteran's PTSD caused or contributed 
substantially or materially to the cause of his 
death."  The record provided indicates that 
death in September 2006 was attributed to acute 
opiate (oxycodone) intoxication.  The injury was 
described as substance abuse, and the manner of 
death was identified as accidental.

In this case, the patient's record provided to me 
documents combat trauma that meets criteria 'A' 
for PTSD (first Gulf War trauma with service in 
the Navy from 10/89 to 10/93) and PTSD symptoms 
that meet criteria for the disorder.  The 
documentation also includes compensation and 
pension exams for PTSD that reflects worsening of 
symptoms over time.

The documentation also denotes a history of 
substance abuse.  Discharge summary of 9/19/05 
(titled 'Program: Gosnold Intensive Outpatient 
Treatment Program') documents substance use that 
includes cocaine and crack in addition to alcohol 
and marijuana.

There are two questions for review.  The first 
question is whether the patient's PTSD is 
responsible for over use of prescription 
medication.  Though substance dependence is 
frequently co-morbid with PTSD, it is known that 
most patients with substance dependence do not 
have PTSD and that most patients with PTSD do not 
have substance dependence.  Also arguing against 
the 'self-medication' hypothesis in this 
particular patient is the use of cocaine and 
crack after the combat trauma.  These central 
nervous system stimulants could worsen chronic 
PTSD and are most consistent with a primary 
substance abuse dependence diagnosis.  The PTSD 
resulted in escalating opiate medication is not 
supported, though escalating use could certainly 
worsen his PTSD.

The second question is whether the patients PTSD 
directly led to use of opiate pain medication in 
a suicide attempt.  Arguing against this 
conclusion is the medical evidence that the 
patient was receiving and obtaining opiate pain 
medication over an extended period of time.  The 
record documents that medical providers were 
suspicious of several injuries (nail gun injuries 
in particular) that may have been inflicted in 
order to obtain opiate pain medication.  These 
pain medications were taken over a several month 
period, again arguing for a substance dependence 
diagnosis that resulted in accidental drug over 
dose.

The Board finds that the medical expert's opinion is highly 
probative evidence against the appellant's claim.

In this case, the cause of the veteran's death has been 
identified as accidental overdose of opiate medication.  
There is no competent evidence to the contrary.  The Board is 
cognizant of the veteran's reports of suicidal ideations with 
conscientious risk taking, panic attacks and claims of 
substance usage as a means to self-medicate his PTSD.  
However, there is no direct medical opinion of record, either 
in the service medical records or post-service medical 
records, that his substance dependence was secondary to his 
PTSD.

The veteran had some medical training as a registered nurse 
during his lifetime, and his assertions of self-medicating 
his symptoms with alcohol and drugs are entitled to some 
probative weight.  However, the Board places greater 
probative weight to the opinion set forth by the VHA 
psychiatrist, who clearly possesses more expertise than the 
veteran in this matter, had benefit of review of the entire 
claims folder, and has on objective viewpoint to review the 
case.  

The VHA examiner concluded that the veteran had a primary 
substance abuse disorder unrelated to his PTSD, which is 
supported by an accurate recitation of the facts and 
reference to applicable medical principles.  This examiner's 
opinion outweighs the opinion voiced by the veteran during 
his lifetime.

Accordingly, very unfortunately, the Board must find that 
service-connected compensation for the cause of the veteran's 
death, due to a primary substance abuse disorder, is barred 
as a matter of law.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.301(d); Allen, 237, F.3d. 1368 (Fed. Cir. 2001).

In addition to the medical evidence, the Board has considered 
the appellant's compelling lay statements and testimony in 
support of her claim.  The Board has not doubt as to the 
sincerity of her testimony and beliefs as to the cause of the 
veteran's death.  However, as a layperson without the 
appropriate medical training and expertise, she is not 
competent to provide a probative (persuasive) opinion on a 
medical matter, such as the etiology of the veteran's 
substance abuse disorder or the cause of the veteran's death.  
Routen, 10 Vet. App. at 183.  See Barfield v. Brown, 5 Vet. 
App. 8 (1993) (a lay person is not competent to opine as to 
medical cause of death).

In summary, the Board has considered every possible basis to 
grant this claim.  However, the service medical records, post 
service medical records and VHA opinion provide considerable 
evidence against the appellant's claim, outweighing her lay 
statements and those statements made by the veteran during 
his lifetime.  Therefore, the appellant's claim for service 
connection for the cause of the veteran's death must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt 
doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, a pre-adjudicatory RO letter in November 2006 
notified the appellant of the types of evidence and/or 
information deemed necessary to substantiate her claim, and 
the relative developmental duties under the VCAA.  She was 
notified that, in order to substantiate her DIC claim, she 
needed to submit evidence showing that the veteran died in 
service or "medical evidence" showing that the veteran's 
service-connected conditions caused or contributed to his 
death.  She was instructed to send in any evidence in her 
possession pertinent to her claim, and provided the criteria 
regarding how VA determines disability ratings and effective 
dates of awards. 

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

With the exception of the notice requirements identified in 
Hupp, the appellant's pre-adjudicatory VCAA notice 
substantially complied with the timing and content 
requirements of 38 U.S.C.A. § 5103(a) and 38 U.S.C.A. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 48 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.

With respect to the holding in Hupp, the appellant is clearly 
aware of the veteran's service-connected disabilities.  In 
her September 2007 VA Form 9 filing, she attached a copy of 
an RO rating decision which listed the veteran's service-
connected disabilities and their corresponding disability 
ratings.  At her May 2008 hearing, she persuasively 
articulated her theory in the case that the veteran's 
service-connected PTSD resulted in a secondary drug 
dependence, which ultimately led to the cause of his death.  
Thus, the record shows that she has actual knowledge of the 
established service-connected disabilities and the need to 
produce evidence showing a causal relationship between such 
conditions and the cause of the veteran's death.  The hearing 
transcript also establishes her representative's actual 
knowledge of the evidentiary requirements in this case.  

Notably, the Board provided the appellant a copy of the VHA 
report which identified the dispositive issue on appeal, and 
offered her an additional opportunity to present evidence 
and/or argument in this case.  Thus, it is clear the 
appellant has actual knowledge of the evidentiary 
requirements, including the type of notice identified in 
Hupp, and has had a meaningful opportunity to participate in 
the development of her claim.  Thus, any notice error in this 
case has resulted in harmless error.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The veteran's service medical records had been associated 
with the claims folder prior to the filing of this claim.  As 
a result of the efforts of the appellant and the RO, the 
record contains the veteran's pertinent VA treatment records 
and private treatment records.  There are no terminal records 
as the veteran did not die in a medical facility.  The death 
certificate indicates that an autopsy was performed on the 
veteran.  However, there is no dispute in this case as to the 
cause of the veteran's death, an autopsy would provide no 
relevant findings with respect to the effects of a mental 
disorder, and there is no reasonable basis to consider that 
the service-connected disabilities of toxisplasmosis of the 
right eye, hemorrhoids and/or residuals of left hernia repair 
contributed in any way to the veteran's death.  The appellant 
has not identified, and the Board is not aware, of any 
additional, existing and relevant records that are necessary 
to decide the claim.

The veteran's claims file was also sent to VHA for an expert 
medical opinion, completed in October 2008, determined by the 
Board as necessary to decide the claim.  The examination 
report fully complies with the Board's opinion request, and 
clearly articulates the basis for the conclusions reached 
based upon an accurate recitation of the known facts and 
applicable medical principles.  The sole issue in this case 
is whether the cause of the veteran's death, a drug overdose, 
resulted from a primary or secondary drug dependence.  The 
onset of such dependence is irrelevant.  38 U.S.C.A. §§ 105, 
1110, 1131.  In this case, there is no basis to obtain 
medical opinion as to whether the cause of death is related 
to events in service, and there is no competent evidence 
suggesting that any service-connected disorder other than 
PTSD is a potential contributory cause of death.  As such, 
there is no further basis to obtain medical opinion in this 
case.

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


